Citation Nr: 9934206	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  96-24 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Restoration of service connection for drug and alcohol abuse.

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.B.




REMAND

The veteran served on active duty from July 1972 to July 
1974.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The record reflects that the veteran was granted service 
connection for post-traumatic stress disorder (PTSD) by 
rating decision of December 1992.  By rating decision of 
April 1994, service connection was granted for drug and 
alcohol abuse and the drug and alcohol abuse was rated with 
the PTSD.  By rating decision of February 1996, the rating of 
10 percent for PTSD with drug and alcohol abuse was 
continued.  The veteran appealed this decision.  The 
evaluation was subsequently increased to 30 percent but the 
veteran has continued his appeal for a higher evaluation.

In addition, during the course of the appeal, service 
connection for drug and alcohol abuse was severed in a 
hearing officer's decision of April 1998.  The hearing 
officer held that the grant of service connection for drug 
and alcohol abuse in the April 1994 decision was clearly and 
unmistakably erroneous because service connection for 
disability due to the abuse and drugs is prohibited by 
38 U.S.C.A. § 1110.  The severance of service connection for 
drug and alcohol abuse was also addressed in a supplemental 
statement of the case in April 1998.  Although the veteran 
was informed of the requirements to perfect an appeal with 
respect to the severance action, the issue was not thereafter 
addressed in any written communication received from the 
veteran or his representative until October 1999.  

Based upon the above circumstances, the Board is considering 
whether the veteran's appeal with respect to this issue 
should be dismissed.  In this regard, the Board notes that an 
appeal consists of a timely filed Notice of Disagreement in 
writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later. 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302(b) 
(1999).  

The United States Court of Appeals for Veterans Claims 
(Court), in Marsh v. West, 11 Vet. App. 468, 471 (1998), held 
that the Board erroneously failed to address whether its sua 
sponte consideration of the question of the timeliness of a 
Notice of Disagreement, without first according the veteran 
an opportunity to submit argument or evidence on that 
question, was prejudicial to the veteran.  Under the 
circumstances, the Board concludes that the veteran should be 
afforded an opportunity to submit argument and evidence 
relevant to the question of whether there is a timely 
Substantive Appeal with respect to this issue .

The Board further notes that although compensation for 
disability due to the abuse of drugs and alcohol is 
prohibited, service connection is not.  See VAOPGCPREC 7-99.  
Therefore, the RO should address whether the April 1998 
severance action was clearly and unmistakably erroneous.  

With respect to the claim for an increased evaluation for 
PTSD, the Board notes that the veteran's most recent VA 
psychiatric examination for compensation purposes was 
performed in September 1995.  The Board has found the 
veteran's claim to be well grounded.  Therefore, VA has a 
duty to assist the veteran in the development of facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).  
Since it has been more than four years since the most recent 
examination, the Board finds that the veteran should be 
afforded another VA psychiatric examination.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The RO should adjudicate the 
issue of whether the April 1998 
severance action was clearly and 
unmistakably erroneous.  If this 
decision is unfavorable to the 
veteran, he should be informed of 
the requirements to appeal this 
decision.  He should also be 
afforded a period of at least 60 
days in which to submit argument 
addressing why the Board should not 
dismiss his current appeal for 
restoration of service connection 
for drug and alcohol abuse.

2.  The RO should provide the 
veteran with the appropriate form to 
claim entitlement to a total rating 
based on unemployability and request 
him to complete and return it if he 
is seeking this benefit.  He should 
also be requested to identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claim.  
When the requested information and 
any necessary authorization have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.  

3.  When the above record 
development has been completed, the 
veteran should be provided a VA 
examination by a psychiatrist to 
determine the current degree of 
severity of his PTSD.  Any indicated 
studies should be performed, and all 
current manifestations of the PTSD 
should be identified.  The examiner 
should indicate with respect to each 
of the symptoms identified in the 
new criteria for rating mental 
disorders whether such symptom is a 
symptom of the veteran's PTSD.  The 
manifestations of the veteran's PTSD 
should be distinguished from those 
of any other disorders present, to 
include drug and alcohol abuse.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting 
solely from the PTSD, to include 
whether it renders the veteran 
unemployable.  The examiner should 
also provide a global assessment of 
functioning score based on the PTSD 
and explain the significance of the 
score assigned.  The claims folder 
must be made available to and 
reviewed by the examiner.  The 
rationale for all opinions expressed 
should be explained.  

4.  Thereafter, the RO should review 
the claims folder and ensure that 
all development actions, including 
the medical examination and 
requested opinions, have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.  
If appropriate, the RO should also 
adjudicate the issue of entitlement 
to a total rating based on 
unemployability due to service-
connected disability. 

5.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction or if a timely notice 
of disagreement is received with 
respect to any other matter the RO 
should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  
The veteran should be informed of 
the requirements to perfect an 
appeal if any new issue is addressed 
in the supplemental statement of the 
case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



